Citation Nr: 0102284	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for 
lumbosacral strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1961 to January 1966.

In January 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claims for service connection for a disorder of his 
cervical spine, and for a rating higher than 10 percent for 
the already service-connected disorder of his lumbosacral 
spine.  He submitted a notice of disagreement (NOD) in 
February 1998, but only concerning the claim for a higher 
rating for the disorder of his lumbosacral spine; he did not 
initiate an appeal of the denial of service connection for 
the disorder of his cervical spine by filing an NOD 
pertaining to that claim.  See 38 C.F.R. § 20.201 (2000).

Subsequently, in July 1999, the RO determined the veteran had 
not submitted "new and material evidence" to reopen the 
claim for service connection for the disorder of his cervical 
spine.  See 38 C.F.R. § 3.156(a).  However, the RO increased 
the rating for the disorder of his lumbosacral spine from 10 
to 20 percent, effective from October 23, 1996, the date of 
his claim.  But the RO denied a rating higher than 20 percent 
for this disability and apprised him of this later in 
July 1999 in a statement of the case (SOC).  Also, in August 
1999, the RO notified him of its other decision denying his 
petition to reopen the claim concerning the disorder of his 
cervical spine.  He thereafter submitted a NOD later in 
August 1999 pertaining to this claim; he also submitted a 
substantive appeal in August 1999 concerning his other claim 
for a rating higher than 20 percent for the disorder 
of his lumbosacral spine-thereby "perfecting" an appeal to 
the Board on this issue.  38 C.F.R. § 20.200; AB v. Brown, 6 
Vet. App. 35, 39 (1993).  But conversely, he did not 
ultimately perfect a timely appeal to the Board concerning 
his claim for service connection for the disorder of his 
cervical spine because, after receiving a SOC in January 2000 
concerning this claim, he did not submit a substantive appeal 
pertaining to this issue prior to August 3, 2000 (i.e., 
before the end of the one-year period that he had after being 
notified by the RO on August 3, 1999, that his petition to 
reopen this claim was denied).

A September 2000 statement from the veteran's representative 
concerning the claim for the cervical spine disorder was not 
received until after expiration of the August 3, 2000, 
delimitating date for submitting a substantive appeal 
concerning this issue.  See 38 C.F.R. §§ 20.302, 20.303, 
20.304, 20.305, 20.306.  But aside from that, the 
representative's statement also was not submitted to the RO, 
where the claim originated-but rather, was submitted 
directly to the Board.  And in this instance, the RO was 
where it needed to be submitted in order to be accepted as a 
substantive appeal on this issue, even if it were timely, 
which, again, it was not.  38 C.F.R. § 20.300.  Therefore, 
the Board does not have jurisdiction to consider the claim 
concerning the cervical spine disorder.  See Roy v. Brown, 
5 Vet. App. 554 (1993); VAOPGCPREC 9-99 (Aug. 18, 1999); 
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 2000).  
And consequently, the only issue currently before the Board 
is whether the veteran is entitled to a rating higher than 20 
percent for the disorder affecting the lumbosacral segment of 
his spine.


REMAND

While being examined in October 1997 by a doctor in a VA 
outpatient clinic, the veteran indicated that he was in the 
process of applying for disability benefits from the Social 
Security Administration (SSA)-at least partly on the basis 
of the extent of the functional impairment in his low back.  
He later indicated during a follow-up appointment in the VA 
outpatient clinic in March 1998 that he had "recently 
qualified" for SSA disability and was no longer working.  He 
also indicated while being examined and evaluated by VA 
doctors more recently, in July 1998, April 1999, and August 
1999, that he had begun receiving SSA disability payments 
because of his inability to work.  Thus, the RO should obtain 
the medical and other evidence considered by that agency in 
awarding him those benefits, including a copy of the decision 
itself.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Suttman v. 
Brown, 5 Vet. App. 127 (1993).

It also is still unclear to what extent the current 
functional impairment in the veteran's low back is a residual 
of intercurrent injuries that he sustained in a September 
1996 motor vehicle accident (MVA).  His primary care 
physician indicated in an April 1998 statement, which the RO 
received in June 1998, that he began treating the veteran 
shortly after that accident for complaints of pain in his 
neck and left upper extremity, and later for an exacerbation 
of his left sciatic pain with bulging discs at L4-5 and L5-
S1.  The primary care physician also indicated that magnetic 
resonance imaging (MRI) studies showed the veteran had 
another protruding disc at C6-7 and to a lesser degree at C5-
6.  The primary care physician went on to indicate that, in 
July 1997, after exhausting conservative treatment, 
the veteran underwent a laser percutaneous lumbar discectomy 
at L4-5 and L5-S1, and underwent additional surgery in August 
1997 involving a two-level anterior cervical fusion at C5-6 
and C6-7 for treatment of those protruding discs.  
His conditions reportedly improved to their maximum possible 
levels in December 1997, due to their permanency, at which 
time he stopped receiving treatment from this doctor.  But, 
according to this doctor, none of the conditions treated had 
anything to do with the veteran's prior service in the 
military, or his service-connected lumbosacral strain with 
degenerative changes-but, instead, were all attributable to 
the motor vehicle accident after service.

A VA physician, on the other hand, who examined the veteran 
for compensation purposes in July 1998 concluded otherwise-
stating that, in his opinion, he could not disassociate the 
low back symptoms that were due to the motor vehicle accident 
after service from those that were due to the service-
connected injury the veteran sustained while on active duty 
in the military.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

Consequently, since the two medical opinions alluded to above 
are so starkly different, the RO should obtain a supplemental 
medical opinion, preferably from another similarly qualified 
doctor who has not seen or evaluated the veteran previously, 
to reconcile the two competing opinions currently of record.  
See, e.g., Bielby v. Brown, 7 Vet. App. 260, 269 (1994); 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  This, in turn, may require having the veteran 
undergo another VA medical examination, altogether.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  It also 
appears the veteran continues to receive treatment for his 
low back disability, the records of which also would be 
relevant to his current appeal.  Therefore, that evidence 
should be obtained, too.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he provide a list 
(containing the complete names, addresses 
and dates) of all sources of treatment 
(VA, private or other) that he has 
received since 1999 for his low back or 
for other disability associated with it 
(e.g., radiculopathy affecting his lower 
extremities).  After securing any 
necessary authorization, the RO should 
directly contact the sources identified 
and obtain copies of the relevant records 
in their possession, in accordance with 
38 C.F.R. § 3.159 (2000).  All additional 
evidence obtained should be associated 
with the other evidence of record.

2.  The RO should contact the SSA and 
obtain copies of all records considered 
by that agency in awarding the veteran 
disability benefits and/or supplemental 
security income, including a copy of the 
decision itself.

3.  The RO should obtain a supplemental 
medical opinion, from a qualified 
physician, indicating the extent of the 
veteran's current functional impairment 
in his low back (and lower extremities) 
that is attributable to the injuries he 
sustained in the motor vehicle accident 
after service, in September 1996, as 
opposed to the extent of his current 
functional impairment that is part and 
parcel of his underlying service-
connected lumbosacral strain with 
degenerative changes.  This may require 
having him reexamined, altogether; and if 
so, all necessary tests and studies 
should be conducted and the results 
indicated.  Since the purpose of 
obtaining this supplemental medical 
opinion is to resolve this important 
question, the physician designated to 
give the opinion should review all of the 
relevant evidence in the claims folder, 
but particularly the April 1998 statement 
from the veteran's primary care physician 
(which the RO received in June 1998), as 
well as the report of the July 1998 VA 
compensation examination.  The examiner 
also should review a complete copy of 
this remand.  The supplemental opinion 
should be typewritten and reflect 
consideration of the veteran's pertinent 
complaints and medical history.

4.  The RO should review the supplemental 
opinion (or, if applicable, the report of 
the supplemental medical examination) to 
determine if it is in compliance with 
the directives of this remand.  If not, 
it should be returned for immediate 
corrective action.  38 C.F.R. § 4.2.

5.  After completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should re-adjudicate the veteran's claim 
for a rating higher than 20 percent for 
his low back disability in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  The RO must provide adequate 
reasons and bases for its decision and 
address all issues and concerns noted in 
this remand.

6.  If the benefits requested are not 
granted to the veteran's satisfaction, 
then he and his representative should be 
provided a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


